                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT HOLLY,                                   :
         Plaintiff,                             :              CIVIL ACTION
                                                :
       v.                                       :
                                                :
STRYKER CORPORATION and                         :
STRYKER SALES CORPORATION,                      :              No. 18-702
          Defendants.                           :

                                            ORDER

       AND NOW, this 27th day of February 2019, upon consideration of Defendants’ Motion

for Summary Judgment, Plaintiff’s response, and Defendants’ reply, and for the reasons provided

in the Court’s Memorandum dated February 27, 2019, it is ORDERED that:

       1.   Defendants’ motion (Doc. No. 23) is GRANTED.

       2. The Clerk of Court is directed to close this case.



                                             BY THE COURT:



                                             Berle M. Schiller, J.
